ON PETITION FOR REHEARING BY THE PANEL
Nov. 23, 1999.
PER CURIAM:
The New York Times Co. (the “Times”) has petitioned for rehearing to reconsider our decision in EEOC v. New York Times Co., 196 F.3d 72 (“EEOC II”). We assume familiarity with, and adopt the defined terms from, our earlier decision.
The Times requests us to correct the statement in our opinion that the seventh shift agreement excluded Casuals and to overturn the district court’s holding that the seventh shift agreement thereby violated the Consent Decree. We agree that Casuals were not forbidden to work a seventh shift, and, to that extent, our opinion was in error. However, our ruling that the Times violated the consent decree by temporarily permitting Junior Pressmen to work seven shifts per week in late 1997 stands. See EEOC II, at 76.
The Times is correct that we erroneously stated:
However, in the fall of 1997, the Times and the Union agreed to allow Journeymen and Junior Pressmen — but not Casuals — to work seven shifts per week between Thanksgiving and Christmas 1997.
Although the court recognized a possible justification for allowing Journeymen to work a seventh shift, it found no reason to exclude Casuals from that shift.
EEOC II, at 76-77 (emphasis added). The evidence does show that, in fact, when “the Times permitted Pressmen to work a seventh shift, it also permitted Casuals to do so.”
Nevertheless, the effect of adding the seventh shift was to deprive Casuals of work opportunities. The district court, after carefully reviewing the evidence, held, and we agree, that allowing both Journeymen and Junior Pressmen to work seven shifts per week during the period between Thanksgiving and Christmas 1997 violated the consent decree by depriving Casuals of the opportunity to work those shifts. See EEOC v. New York Times Co., No. 92 Civ. 6548, 1998 WL 474201, at *9-11 (S.D.N.Y. Aug.13, 1998) (“EEOC I”). The business justification for the policy' — 'that there was a legitimate fear that there would be too few Journeymen available — was correctly rejected by the district court on the ground that there was “no evidence that limiting the seventh shift to Journeymen would have been insufficient to meet the Times’s staffing needs.” Id. at *11.
*83Although we misstated literal facts, our analysis of the issue therefore stands. Indeed, in reaching our decision, we stated that the district “court held that limiting the employment on the seventh shift to Junior Pressman — thus excluding Casuals — violated the decree because that exclusion ‘was unnecessary to any legitimate business requirements.’ We agree.” EEOC II, at 77 (citing district court’s discussion of seventh shift issue) (citation omitted; emphasis added). The fact that Casuals were not specifically excluded from working seventh shifts does not alter the fact that the policy had the effect of excluding them from working additional shifts as explained in detail by the district court. See EEOC I, 1998 WL 474201, at *9-11.
The petition for rehearing is therefore denied.